DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states that the material feeding device comprises a wire feeding device and claim 3 (dependent from claim 2) states that the material feeding device also has a nozzle to feed a powder material. A wire feeding device and a powder feeding device have considerably different structures and one of ordinary skill in the art would assume that they are different devices. Therefore, it is unclear if the wire feeding device and the powder feeding device are the same device. For the purpose of examination, it will be interpreted that the two feeders are separate and distinct devices and the claims directed towards a nozzle is referring to the material feeding device with the nozzle for outputting powder (e.g. claims 4-10).
Claim 7 recite the limitation “wherein an electrode of the gas tungsten arc welding device.” This claim is indefinite because claim 2, which claim 7 is dependent on, recites “wherein the first heat source device is a gas metal arc welding device or a gas tungsten arc welding device.” The recitation of “wherein an electrode of the gas tungsten arc welding device” is so abrupt that it’s unclear if Applicant is further limiting the alternatives of tungsten and metal arc welding, such that the alternative from claim 2 can be ignored, or if Applicant is expecting the claim to require the type of arc welder recited. Applicant should be explicit and have the claim recite something like --wherein the first heat source is a gas metal arc welding device.—
Claim 9 recite the limitation “wherein an electrode of the metal gas arc welding device.” This claim is indefinite because claim 2, which claim 9 is dependent on, recites “wherein the first heat source device is a gas metal arc welding device or a gas tungsten arc welding device.” The recitation of “wherein an electrode of the metal gas arc welding device” is so abrupt that it’s unclear if Applicant is further limiting the alternatives of tungsten and metal arc welding, such that the alternative from claim 2 can be ignored, or if Applicant is expecting the claim to require the type of arc welder recited. Applicant should be explicit and have the claim recite something like --wherein the first heat source is a gas metal arc welding device.--
Claims 11-12 recite the limitation “after the molten pool is stable.” The term “stable” is a relative term which renders the claims indefinite. The term “stable” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Stability in a molten pool can refer to reduced spattering, temperature gradient, or a consistent cooling rate. The examiner invites the applicants to clarify what they mean by a stable molten pool. For the purpose of interpretation, the limitation “stable” is not considered in the claim mapping.
Claims 4-6 and 8 are rejected based on dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Giese (US 20170368637 A1).
Claim 1: Giese dislcoses an additive manufacturing system (additive manufacturing system, Fig. 1), comprising, 
a material feeding device (wire feeding torch 12, Fig. 1) configured to feed materials onto a substrate for additive manufacturing; 
a first heat source device configured to provide a main heat source for melting or sintering the material (wire feeding torch 12, where it is known that the hotwire feeders can be  a gas tungsten arc welder, par. 5 and 8); and 
a second heat source device configured to provide an auxiliary heat source for melting or sintering the material (laser 21); 
wherein a type of the heat source provided by the first heat source device is different from a type of the heat source provided by the second heat source device (wire welding torch 12, which can be a gas tungsten welder, and laser 21 are different sources of heat).  
Claim 2: Giese discloses the additive manufacturing system according to claim 1, wherein the first heat source device is a gas metal arc welding device or a gas tungsten arc welding device (wire feeding torch 12 can be a gas tungsten arc welder, par. 5), the second heat source device is a laser device (laser 30), and the material feeding device comprises a wire feeding device configured to feed a wire material (wire feeding torch 12 feeds the wire 16, Fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giese as applied to claim 2 above, and further in view of Stempfer (US 20160318130 A1) and Matthews (US 20180318929 A1).
Claim 3: Giese does not disclose the additive manufacturing system according to claim 2, wherein the material feeding device further comprises a nozzle configured to feed a powder material, and the powder material and the wire material are of same material or different materials (based on 112b rejection for claim 2 and 3, the nozzle which the powder flows out from is considered to be a separate device from the material feeding device which feeds the wire).  
Stempfer discloses an additive manufacturing apparatus where there may be two energy sources, one which may be an arc welder and the other a laser with a coaxial powder feeder (claim 21). The wire and powder can be a filler material (par. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giese to incorporate the teachings of Stempfer, and let the laser have a coaxial powder feeder. Doing so would have the benefit of allowing the laser to heat and melt the metal powder onto the target deposition area (par. 21, Stempfer).
The benefit of outfitting Giese’s laser with the ability to also output powder when Giese already has a wire feeder is demonstrated by Matthews.
Matthews discloses an additive manufacturing nozzle which is capable of depositing a wire and powder into a melt pool simultaneously (abstract, Matthews). It would have been obvious to give Giese’s system the ability to feed a wire and powder into the melt pool since it would give the apparatus the ability to fabricate a multi-material component (par. 38, Matthews).
Claim 10: Giese in view of Stempfer and Matthews does not disclose the additive manufacturing system according to claim 1, further comprising a temperature control device configured to heat and/or keep temperature of the substrate and/or the material.
Stempfer further discloses that additional heating through one of the heating devices or welding guns can be used to control the temperature of the area being melted (par. 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giese in view of Stempfer and Matthews to incorporate the teachings of Stempfer to perform temperature control. Doing so would have the benefit of controlling the cooling of the weld pool which can prevent the growth of defects in the material.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giese in view of Stempfer and Matthews as applied to claim 3 above, and further in view of Shiomi (US 20180264726 A1).
Claim 4: Giese in view of Stempfer and Matthews does not disclose the additive manufacturing system according to claim 3, wherein the nozzle has an inner wall and an outer wall, an annular space is formed between the inner wall and the outer wall to receive the powder material, and the inner wall of the nozzle is configured to allow a laser generated by the laser device to pass through.
Shiomi discloses an additive manufacturing device where the laser apparatus has a coaxial powder feeder (fig. 2) wherein the nozzle has an inner wall and an outer wall (see annotated figure below which shows the inner wall and outer wall), an annular space is formed between the inner wall and the outer wall to receive the powder material (powder flows through the annular space between the inner and outer wall, annotated drawing below), and the inner wall of the nozzle is configured to allow a laser generated by the laser device to pass through (laser L1 passes through the middle of the nozzle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giese in view of Stempfer and Matthews to incorporate the teachings of Shiomi. Shiomi shows that the structure of the nozzle having a laser pass through the middle and the powder flowing in an annular space around the laser is known in the art.

    PNG
    media_image1.png
    408
    390
    media_image1.png
    Greyscale

Claim 5: Giese in view of Stempfer, Matthews, and Shiomi discloses the additive manufacturing system according to claim 4, wherein the inner wall of the nozzle is coaxially arranged with the outer wall of the nozzle (inner wall and outer wall are coaxially arranged, see annotated drawing above, Shiomi).  
Claim 6: Giese in view of Stempfer, Matthews, and Shiomi discloses the additive manufacturing system according to claim 5, wherein the nozzle comprises a conical section which tapers towards the substrate (nozzle tapers towards the exit, Fig. 2, Shiomi).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giese in view of Stempfer and Matthews as applied to claim 3 above, and further in view of Adams (US 20070122562 A1).
Claim 8: Giese in view of Stempfer and Matthews discloses the additive manufacturing system according to claim 3, and the wire material is located in front of the nozzle in a product forming direction (feeder wire is fed in front of the high-power energy source, Fig. 1, where the “nozzle” is referring to the laser beam (21, Fig. 1) which has been modified by Stempfer to output powder).  
Giese in view of Stempfer and Matthews does not disclose wherein an electrode of the gas tungsten arc welding device and the wire material fed by the wire feeding device are located on two opposite sides of the nozzle
Stempfer further discloses in Fig. 3 a wire feeder 4 with a PTA-torch 12, working in conjunction to form a weld pool (par. 91). 
Adams discloses a separate wire feeder 104 and arc torch 102 (Fig. 2) where the coordinated wire feeder, arc torch, and positioning system allows for a highly flexible, manually adaptable, and spontaneously constructible automated system (par. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giese in view of Stempfer and Matthews to incorporate the further teachings of Stempfer and separate the torch and wire feeder into different devices. Doing so would have the benefit of having a more flexible and manually adaptable system (par. 15, Adams). 
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giese in view of Stempfer and Matthews as applied to claim 3 above, and further in view of Lin (US 20120234798 A1).
Claim 7: Giese in view of Stempfer and Matthews disclose the additive manufacturing system according to claim 3, wherein an electrode of the gas tungsten arc welding device and the wire material fed by the wire feeding device are located on a same side of the nozzle (torch and wire of the wire feeder torch 12 are on the same side, Fig. 1).
Giese in view of Stempfer and Matthews does not disclose the wire material is located behind the nozzle in a product forming direction.
Lin discloses discloses a cladding apparatus wherein the MIG torch melts the wire into a molten pool (abstract) and lags behind the laser beam (Fig. 27). Sometimes the wire leads the laser and other times it lags behind the laser. The technique of using various arrangements to deposit the cladding (par. 26) is to prevent distortion and dilution of the cladding with the metal base (par. 25) and to prevent generation of defects (par. 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giese in view of Stempfer and Matthews to incorporate the teachings of Lin and have the wire lag behind the laser. One of ordinary skill in the art would be able to determine when to have the wire lag behind the laser in order to prevent distortion or dilution of the cladding (par. 23-26, Matthews).
Claim 9: Giese in view of Stempfer and Matthews discloses the additive manufacturing system according to claim 3, wherein, an electrode of the gas metal arc welding device and the wire material fed by the wire feeding device are located on a same side of the nozzle (torch and wire of the wire feeder torch 12 are on the same side, Fig. 1)
Giese in view of Stempfer and Matthews does not disclose the wire material is located behind the nozzle in a product forming direction.
Lin discloses discloses a cladding apparatus wherein the MIG torch melts the wire into a molten pool (abstract) and lags behind the laser beam (Fig. 27). Sometimes the wire leads the laser and other times it lags behind the laser. The technique of using various arrangements to deposit the cladding (par. 26) is to prevent distortion and dilution of the cladding with the metal base (par. 25) and to prevent generation of defects (par. 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giese in view of Stempfer and Matthews to incorporate the teachings of Lin and have the wire lag behind the laser. One of ordinary skill in the art would be able to determine when to have the wire lag behind the laser in order to prevent distortion or dilution of the cladding (par. 23-26, Matthews).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giese as applied to claim 2 above, and further in view of Lin (US 20120234798 A1).
Claim 11: Giese does not disclose an additive manufacturing method for the additive manufacturing system according to claim 2, comprising: activating the first heat source device firstly to melt the wire material to form a molten pool; and-5-Ming LIUDocket No.: AHB-5761-129Preliminary Amendment activating the second heat source device after the molten pool is 
Giese discloses that hotwire welders, the wire feeder torch 12, can be TIG or MIG welders, and while the melt pool is not explicitly stated it would be inherent based on the function of the torch. Giese also shows that the torch 12 leads the laser spot.
Lin discloses a cladding apparatus wherein the MIG torch melts the wire into a molten pool (abstract) and leads the laser beam (Fig. 19 and 20) which is used to stabilize the temperature of the molten pool (abstract).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giese to incorporate the teachings of Lin and melt the wire first and stabilize the molten pool with the laser. Doing so would have the benefit of increasing the rate of deposition due to a stabilized temperature gradient in the weld pool (par. 24).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giese in view of Lin as applied to claim 11 above, and further in view of Withers (US 20110151267 A1).
Claim 12: Giese in view of Lin does not disclose the additive manufacturing method according to claim 11, further comprising: feeding the powder material into the molten pool after the molten pool is 
Withers discloses an apparatus for depositing layers of material, wherein a metal wire is melted into a pool and then ceramic powder is added to the molten pool (par. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giese in view of Lin to incorporate the teachings of Withers. Doing so would have the benefit of forming a component with maximum ballistic performance (par. 12, Withers).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761